MEMORANDUM **
In these consolidated appeals, Carlos Bartolon-Lopez appeals his guilty-plea conviction and 77-month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326; and the revocation of supervised release and concurrent eight-month sentence imposed upon revocation. Pursuant to Anders, v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Bartolon-Lopez’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Bartolon-Lopez the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.